                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

In re:                                            §
                                                  §
ORLY GENGER,                                      §        Case No. 19-10926-TMD
          (Debtor)                                §         Chapter 7

                       DEBTORS’ MOTION FOR EXPEDITED HEARING ON
                       DEBTORS’ MOTION FOR CONTINUANCE AND FOR
                        ENTRY OF AN ORDER RELATED TO DISCOVERY

TO THE HONORABLE TONY M. DAVIS,
UNITED STATES BANKRUPTCY JUDGE:

          Orly Genger (“Debtor”) hereby file this motion (the “Motion to Expedite”) for an

expedited hearing of Debtor’s Motion for Continuance, to Consolidate Hearings and for Entry of

Order Related to Discovery (the “Motion”), and respectfully states as follows:

          1.       Underlying Motion. The Motion requests that hearings on the following motions

be consolidated and continued into either November or December: (1) Sagi Genger’s Motion to

Dismiss or Alternatively Transfer Venue (the “Motion to Dismiss”); (2) Sagi Genger’s Motion to

Show Cause (the “Motion to Show Cause”); (3) the Trustee’s Application to Employ Special

Counsel, Kasowitz Benson Torres LLP (the “Application to Employ”); (4) and the Trustee’s

Motion to Approve Compromise Under Rule 9019 (the “9019 Motion”), and that a scheduling

order be entered setting limits and a method for obtaining discovery related to the Motion to

Dismiss, the Motion to Show Cause, the 9019 Motion, and the Application to Employ.

         2.        Need for emergency hearing: Sagi Genger’s Motion to Show Cause is set for

October 23, 2019, and Debtor seeks to have it continued and consolidated with the Motion to

Dismiss, the Application to Employ, and the 9019 Motion.

         3.        Certificate of conference: Counsel for Debtor has conferred with counsel for

Chapter 7 Trustee, Ron Satija, who has indicated he is unopposed to the Motion to Expedite,


035547-86267/4846-9195-0250.1                                                             Page 1
counsel for Eric Herschmann, KBT, and counsel for Arie Genger, who all agree to the relief

requested in the Motion to Expedite. Counsel for Sagi Genger and counsel for Dalia Genger,

D&K GP, LLC, and TPR Investments Associates, Inc., are opposed to the Motion to Expedite.

          4.       Time estimate for hearing:     Debtor estimates one hour is necessary for the

hearing on the Motion.

          5.       Deadline for when hearing is needed: Debtor requests that the Court set the

Motion either on October 21 or 22, 2019 due to the currently scheduled, October 23, 2019,

hearing on the Motion to Consolidate.

          6.       Dates when all parties are available: There are a substantial amount of parties

with an interest in the Motion and the Motion to Expedite, but counsel for the various parties

should be available on October 21 or 22, at least telephonically.

          Movant respectfully requests that the Court grant this Motion to Expedite and enter the

proposed order submitted herewith setting the Motion for hearing on October 21 or 22, 2019.

Movant also requests general relief.

                                               Respectfully submitted,

                                               WALLER LANSDEN DORTCH & DAVIS, LLP

                                               By: /s/Eric J. Taube_____________________
                                                      Eric J. Taube
                                                       State Bar No. 19679350
                                                      Mark C. Taylor
                                                      State Bar No. 19713225
                                                   100 Congress Avenue, Suite 1800
                                                  Austin, Texas 78701
                                                   (512)685-6400
                                                  (512) 685-6417 (FAX)
                                                  eric.taube@wallerlaw.com
                                                  mark .taylor@wallerlaw. com

                                               COUNSEL FOR DEBTOR




035547-86267/4846-9195-0250.1                                                               Page 2
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served on the parties
listed on the attached Service List via the Court’s ECF e-mail notification and via United States
First Class Mail on October 18, 2019:




                                             /s/EricJ. Taube
                                            Eric Taube




035547-86267/4846-9195-0250.1                                                             Page 3
                                     SERVICE LIST

Orly Genger
210 Lavaca St., Unit 1903                    Sagi Genger
Austin, TX 78701-4582                        c/o John Dellaportas
                                             Emmt Marvin & Martin LLP
Arie Genger                                  120 Broadway, 32nd Floor
17001 Collins Ave.                           New York, NY 10271-3291
Apt. 2805
Sunny Isles, FL 33160                        Ziechner Ellman & Krause LLP
                                             1211 Avenue of the Americas
Kasowitz, Benson, Torres LLP                 40th Floor
Attn: Matthew Stein, Esq.                    New York, NY 10036-6149
1633 Broadway, 21st Floor
New York, NY 10019-6708                      Ron Satija, Trustee
                                             P.O. Box 660208
D&K GP LLC                                   Austin, TX 78766-7208
c/o Ira Tokayer, Esq.
420 Lexington Ave.                           PARTIES REQUESTING NOTICE
New York, NY 10170
                                             Raymond Battaglia
Dalia Genger                                 66 Granburg Circle
200 E. 65th St. 32w                          San Antonio, TX 78218-3010
New York, NY 10021
                                             Deborah D. Williamson
Markel Surety                                Danielle N. Rushing
c/o Suretec Insurance Company                Dykema Gossett PLLC
5555 Garden Grove Blvd., Suite 275           112 East Pecan Street, Suite 1800
Westminster, CT 92687                        San Antonio, TX 78205

Orly Genger 1993 Trust                       Aaron M. Kaufman
c/o Michael Oldner                           Dykema Gossett PLLC
86 Pleasant Valley Dr., #16                  Comerica Bank Tower
Little Rock, AK 72227                        1717 Main Street, Suite 4200
                                             Dallas, TX 75201
TPR Investment Associates Inc.
c/o John Dellaportas                         Ryan B. DeLaune
Emmet, Marvin & Martin, LLP                  Clark Hill Strasburger
120 Broadway, 32nd Floor                     901 Main Street, Suite 6000
New York, NY 10271                           Dallas, TX 75202

Internal Revenue Service                     Sabrina L. Streusand
Centralized Insolvency Operations            Streusand, Landon, Ozbum &
PO Box 7346                                   Lemmon, LLP
Philadelphia, PA 19101-7346                  1801 S. MoPac Expressway, Suite 320
                                             Austin, TX 78746
US Trustee
903 San Jacinto, Ste. 230                    Jay H. Ong, Esq.
Austin, TX 87701-2450                        Munsch Hardt Kopf & Harr, P.C.
                                             303 Colorado Street, Suite 2600
Eric Herschmann                              Austin, TX 78701
210 Lavaca St., Unit 1903
Austin, TX 78701-4582

035547-86267/4843-6541-2765.1
